DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 15 and 21-23 are pending in this application.  Claims 1-14 and 16-20 have been cancelled.    Claims 15 and 21-23 are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 2 of U.S. Patent No. 10,531,683. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claims of U.S. Patent No. 10,531,683.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al (US 2007/0116839) for the reasons set forth in rejecting the claims in the last Office action.
Prakash et al disclose a sweet ingestible composition comprising Reb B (para [0038], [0060], [0062], and [0844]) and at least one sweetener, selected from the group consisting of steviol glycosides (para [0060]; [0834]; see Reb A.), stevia extracts, natural sweeteners, glycosylated terpenoid sweeteners, synthetic high intensity sweeteners, oligosaccharides, caloric sweeteners, and combinations thereof.
Prakash et al disclose the use of nitrogen purging (para [0048], [0049]).
Prakash et al further disclose one or more steviol glycosides selected from the group consisting of stevioside, Rebaudioside A (para [0060]), Rebaudioside C, Rebaudioside D, Rebaudioside E, Rebaudioside F, dulcoside A, steviolbioside, rubusoside, and combinations thereof.
Prakash et al further disclose one or more natural sweeteners selected from the group consisting of Luo Han Guo extract (para [0028]), Mogrosides (para [0846]), Mogroside V (para [0846]), Glycyrrhizin (para [0038]), Thaumatin (para [0038]), Brazzein (para [0038]), and combinations thereof.
Prakash et al further disclose one or more glycosylated terpenoid sweeteners selected from the group consisting of a glucosylated steviol glycoside (para [0060]), a glucosylated mogroside and combinations thereof.
Prakash et al further disclose at least one synthetic high intensity sweetener selected from the group consisting of aspartame (para [0098]), saccharin (para [0098]), sucralose (para [0828]), Acesulfame-K (para [0828]), neotame (para [0828]) and combinations thereof.
Prakash et al further disclose at least one sugar alcohol selected from the group consisting of erythritol (para [0818]), maltitol (para [0818]), sorbitol (para [0818]), xylitol (para [0818]) and combinations thereof.
Prakash et al further disclose at least one oligosaccharide selected from the group consisting of fructo-oligosaccharides (para [0860]), inulin (para [0860]), inulooligosaccharides, polydextrose (para [0860]), and malto-oligosaccharides and combinations thereof.
Prakash et al further disclose at least one caloric sweetener selected from the group consisting of sugar (para [0769]), invert-sugar, fructose (para [0769]), dextrose, maltose (para [0769]), lactose (para [0769]), com syrup (para [0765]), HFCS (para [0769]).
Prakash et al further disclose a food or beverage product having sweetness, enhanced sweetness, enhanced flavor, or a combination thereof (para [0866]), comprising the sweet ingestible composition.
Prakash et al further disclose a drug (para [0870]), pharmaceutical (para [0870]) or cosmetic preparation (para [0866]) comprising the sweet ingestible composition.
Prakash et al further disclose a sweetener comprising (para [0009]) the sweet ingestible composition.
Prakash et al further disclose that the sweet ingestible composition further comprising a flavoring agent (para [0071]).
Prakash et al further disclose a food ingredient selected from the group consisting of acidulants (para [0870]), organic and amino acids (para [0874]), coloring agents, bulking agents (para [0860]), modified starches, gums (para [0844]), texturizers, preservatives, antioxidants (para [0037]), emulsifiers (para [0071]), stabilizers (para [0875]), thickeners, gelling agents (para [0826]), and combinations thereof.
Prakash et al further disclose a product (para [0866]) comprising the sweet ingestible composition wherein said at least one sweetener is present in the product at a concentration above about 2% sucrose equivalent sweetness (para [879]), and Reb B is present at a concentration from about 10 to 300 ppm (para [0871] and [0874]).
Prakash et al teaches a low-calorie sweetener comprising Rebaudioside A, invert sugar, and sucrose.  It would have been obvious to a person of ordinary skill in the art to use the conventional components as a sweetener.  Once the art has recognized the use and combination of components (i.e. rebaudioside A, invert sugar, sucrose) then the use and manipulation of amounts would be well-within the skill of the art.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  The ultimate goal in the sweetener art is to obtain a product similar to sucrose, which would consequently lack bitterness and aftertaste.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a composition comprising a combination of nitrogen-purged invert sugar and sucrose with rebaudioside A.
As set forth above, Prakash et al teaches a low-calorie sweetener comprising Rebaudioside A, invert sugar, and sucrose.  Prakash et al disclose a sweet ingestible composition comprising Reb B (para [0038], [0060], [0062], and [0844]) and at least one sweetener, selected from the group consisting of steviol glycosides (para [0060]; [0834]; see Reb A.), stevia extracts, natural sweeteners, glycosylated terpenoid sweeteners, synthetic high intensity sweeteners, oligosaccharides, caloric sweeteners, and combinations thereof.  Prakash et al further disclose one or more steviol glycosides selected from the group consisting of stevioside, Rebaudioside A (para [0060]), Rebaudioside C, Rebaudioside D, Rebaudioside E, Rebaudioside F, dulcoside A, steviolbioside, rubusoside, and combinations thereof.  Prakash et al further disclose at least one caloric sweetener selected from the group consisting of sugar (para [0769]), invert-sugar, fructose (para [0769]), dextrose, maltose (para [0769]), lactose (para [0769]), com syrup (para [0765]), HFCS (para [0769]).
Prakash et al disclose the conventional use of nitrogen purging in the production of sweeteners (para [0048], [0049]).
The determination of a product-by-process claim is based on the product itself.  Claims 15 and 21-23 are product claims.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966).
Once the art has recognized the use and combination of components (i.e. rebaudioside A, invert sugar, sucrose) then the use and manipulation of amounts would be well-within the skill of the art.  Applicant refers to the specification (e.g. Table 5) to support unexpected results.  Examples 21-23 are not commensurate in scope with the broadest claim as the Examples are specific for amounts.
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
September 22, 2022